Citation Nr: 0917374	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 2002 to May 
2002 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Sioux Falls, South Dakota, which denied service connection 
for a low back disability.

The appellant testified at a March 2008 hearing at the RO.  A 
transcript has been associated with the file.

The appellant requested a hearing before a Travel section of 
the Board in his January 2008 VA Form 9.  The RO sent him a 
February 2008 hearing selection letter, outlining all of the 
options for hearings.  The appellant clarified his wishes in 
that same month that he wanted a hearing before the RO.  The 
appellant attended the hearing and has had the opportunity to 
present evidence in his case.  The Board will proceed.  See 
38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The appellant has subjective complaints of back pain, but 
does not have a currently diagnosed disability of the back.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination to obtain an 
opinion as to whether the appellant has a low back disability 
that may be related to service.  There is no indication that 
the appellant has a currently diagnosed disability of the low 
back.  As the examination is current, thorough and focuses on 
the affected area, the Board finds that the preponderance of 
the medical evidence is against a current diagnosis of the 
claimed disorder.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he is entitled to service 
connection for a low back disability due to back pain he 
suffers as a result of service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When an injury is incurred in combat, satisfactory lay or 
other evidence will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).  Service connection for a combat-
related injury may be based on lay statements alone, but the 
appellant must still demonstrate a current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).
Here, the appellant engaged in combat, for which he was award 
a combat action ribbon.  However, as discussed below, the 
appellant does not allege that his back disability was 
incurred in combat, but rather stems from constantly carrying 
heavy materials.  Thus, the appellant may not benefit from 
this more relaxed standard of proof accorded claims for 
combat-related injuries, and his lay testimony by itself will 
not suffice.  Moreover, even if the back disability was 
incurred in combat, the appellant must still establish by 
competent medical evidence the existence of a current 
disability.  As explained below, the evidence does not 
satisfy this element of the claim.

The appellant has testified that he has had back pain since 
service.  The appellant stated that while on active duty he 
carried rucksacks, backpacks, armor and weapons on a constant 
basis.  He claimed that he began to have back problems while 
stationed in Kuwait.  The appellant denied a specific injury 
and denied seeking treatment during service.  He reported 
that he was originally sore and that the discomfort has 
progressed since his separation from service.  He now has 
difficulty exercising due to the pain.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Moreover, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the appellant's service treatment 
records.  There are no complaints, treatment or diagnosis of 
a back disorder.  When returning from foreign service in 
Kuwait, he was provided a post-deployment health assessment 
in February 2005.  At that time, he denied back pain.  

In April 2006, the appellant established care with VA.  He 
was given an intake assessment, in which he complained of 
back pain.  Following examination and x-rays, he was found to 
have normal vertebrae, normal discs, no fractures and a 
normal back examination.  

In June 2006, the appellant had a post-deployment health 
reassessment.  He reported no back pain.

The appellant underwent a May 2007 VA examination in 
connection with this claim.  The appellant reported soreness 
after running and exercise.  On examination, his gait was 
unremarkable.  He moved well and fluidly without any evidence 
either objectively or subjectively of pain or discomfort.  
The appellant's back examination revealed no pain or 
discomfort to palpation.  No muscle spasms were noted.  
Percussion of the spine elicited no pain or discomfort.  No 
costovertebral angle tenderness was noted.  Straight leg 
raises were negative to 90 degrees bilaterally.  No 
abnormalities or instabilities of the hips, knees or ankles 
were noted.  Sensation to light touch, pinprick and vibration 
was intact distally.  Deep tendon reflexes were 2+/4 at the 
knees and 1+/4 at the ankles.  The appellant had forward 
flexion to 90 degrees, extension to 35 degrees, bilateral 
lateral flexion to 40 degrees, and bilateral rotation to 45 
degrees.  The appellant had no diminished function on 
repetition.  He could stand on his heels and toes without 
difficulty.  Muscle strength was 5+/5 bilaterally.  X-rays 
were negative.  The examiner concluded that the back 
examination was normal.

The record also reflects an additional x-ray study through 
VA, performed in May 2007.  The results were compared to the 
April 2006 x-ray results.  The impression was a negative and 
unchanged lumbar spine.  The appellant feels that an MRI 
might have revealed abnormalities the x-ray study did not 
detect.  He thus wishes VA to reevaluate his claim by 
conducting an MRI of the lower back.  The VA doctor, however, 
performed a thorough examination of the appellant and made 
his diagnosis without indicating that an MRI or any other 
additional diagnostic studies would be necessary.  The Board 
will not second-guess a medical professional's choice of 
diagnostic tools in diagnosing a condition.  The appellant, 
as a layperson, does not have the requisite expertise to 
determine that his back disability is only detectable via MRI 
imaging.  Consequently, the Board does not find that a 
further examination is warranted. 

The medical evidence of record reflects that the appellant 
has no current disability of the back.  All diagnostic tests 
and evaluations have found no current disability.  The Board 
notes that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2008).  The appellant's tested 
ranges of motion meet or exceed normal in all ranges.  While 
the appellant is competent to report pain and discomfort, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A chronic disability must be diagnosed to accompany his 
complaints.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  The Board finds that the appellant 
does not have a current disability of the back.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a low back condition must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


